                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


JESSIE TERRELL RADFORD                                                                 PLAINTIFF

v.                                    Civil No. 1:19-cv-1011

CHIEF MAXWELL; LT. CORY SANDERS;
DETECTIVE COLTON BURKS; and
SGT. SAMMY KIRBY                                                                   DEFENDANTS

                                             ORDER

       Before the Court is the Report and Recommendation filed August 5, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 11. Judge Bryant recommends that Plaintiff’s claims concerning his state conviction, his

bail, and that he was “tricked” concerning his guilty plea and length of his sentence be dismissed

without prejudice. Judge Bryant further recommends that Plaintiff’s equal protection claims

regarding racial profiling and the accuracy of his criminal record remain for further consideration.

No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1).

       Upon review, the Court adopts the Report and Recommendation in toto. Accordingly,

Plaintiff’s claims concerning his state conviction, his bail, and that he was “tricked” concerning

his guilty plea and length of his sentence are DISMISSED WITHOUT PREJUDICE. Plaintiff’s

equal protection claims regarding racial profiling and the accuracy of his criminal record remain

for further consideration by the magistrate judge.

       IT IS SO ORDERED, this 23rd day of August, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
